Title: Draft of a Proposed Message from George Washington to Congress, [March–May 1794]
From: Hamilton, Alexander,Washington, George
To: 



[Philadelphia, March-May, 1794]
Gentlemen

In my speech to the two houses of Congress at the opening of the session I urged the expediency of being prepared for war as one of the best securities to our peace. Events which seem dayly to be unfolding themselves press still more seriously upon us the duty of being so prepared, indicating that the calamities of war may by a train of circumstances be forced upon us, notwithstanding the most sincere desires and endeavours to cultivate and preserve peace.
I cannot therefore withold from congress the expression of my conviction that the united States ought without delay to adopt such military arrangements as will enable them to vindicate with vigour their rights and to repel with energ⟨y⟩ any attacks, which may be made upon them: and that it may be advisable to add some dispositions calculated to exempt our commerce from being the prey of foreign depredation.
The blessings of peace are in my view so precious that they will continue to engage my most zealous exertions for their continuance—under this impression the suggestions I have made are influenced as much by a persuasion of their tendency to preserve peace as by a sense of the necessity of being prepared for events which may not depend on our choice.
